Citation Nr: 1451668	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-30 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a heart disability, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a respiratory disability, and, if so, whether service connection is warranted.

3. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disability, and, if so, whether service connection is warranted.

4. Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a respiratory disability.

6. Entitlement to service connection for a psychiatric disability. 

7. Entitlement to service connection for atypical mycobacteria.

8. Entitlement to service connection for a left knee disability.  

9. Entitlement to service connection for hypothyroidism. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to October 1974.  The record also indicates that the appellant was a member of the Army Reserve for several years beginning in 1974 and lasting until at least January 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  That decision addressed twenty separate issues; however the Veteran indicated that he only sought to appeal the denials of service connection for atypical mycobacteria, a left knee disability, hypothyroidism, coronary artery disease, chronic obstructive pulmonary disease, and depressive disorder on his November 2011 VA Form 9 Substantive Appeal.  

The Veteran requested a hearing in his November 2011 VA Form 9 appeal; however, his representative indicated that the Veteran wanted this hearing cancelled in an April 2014 letter and that the claims should be forwarded to the Board.

One of the claims that was denied and not appealed was entitlement to a total disability rating based on individual unemployability (TDIU).  However, the Veteran's reprehensive included this issue in a brief submitted in February 2014.  As the Veteran was required to appeal any issue by December 2011, the TDIU denial is final and not before the Board.  Therefore, the Board does not have jurisdiction over a TDIU claim, and is instead referring a new TDIU claim to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for a heart disability, a respiratory disability, and a psychiatric disability are reopened below.  The merits of these claims, as well as the merits for his claims for service connection for atypical mycobacteria, a left knee disability, and hypothyroidism, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. An August 2008 decision by the Board denied the Veteran's claims of service connection for a heart disability, a respiratory disability, and a psychiatric disorder.  The Veteran was notified of the decision and did not seek further appeal.  

2. Additional evidence received since the August 2008 decision, however, raises a reasonable possibility of substantiating each claim.  


CONCLUSIONS OF LAW

1. The August 2008 Board decision denying claims of service connection for a heart disability, a respiratory disability, and a psychiatric disorder is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).

2. New and material evidence has been received since the August 2008 Board decision; and the claim for service connection for a heart disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3. New and material evidence has been received since the August 2008 Board decision; and the claim for service connection for a respiratory disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4. New and material evidence has been received since the August 2008 Board decision; and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that it is reopening and remanding the three service connection claims, as well as remanding the remaining three service connection claims.  Thus, any failure with respect to the duty to notify or assist is deemed nonprejudicial.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The last prior, final decision that denied the Veteran's claims for service connection for a heart disability, a respiratory disability, and a psychiatric disability was an August 2008 decision by the Board.  The Board concluded, in pertinent part, that the Veteran did not have a current heart disability and that his current respiratory and psychiatric disabilities were not incurred in or aggravated by his active duty service. 

In his bid to reopen, the Veteran has submitted evidence of a current diagnosis of a heart disability.  This includes at his September 2011 VA examination, where the examiner diagnosed non-obstructive coronary artery disease.  This evidence is "new" as it had not been considered by the prior denial.  It is "material" as it relates to the then unestablished element of a current diagnosis.  Therefore this claim is reopened.  

Additionally, the Veteran submitted a statement from a private physician in May 2009.  This statement summarizes all of the current medical problems the Veteran has and variously attributes them all to his military service.  This includes chronic obstructive pulmonary disorder and a nervous disability.  This evidence is "new" as it was not of record of the previous denial; it is also "material" as the statement is presumed credible and links current respiratory and mental disabilities to service.  Therefore these claims are also reopened.  



ORDER

New and material evidence having been received, the issue of entitlement to service connection for a heart disability is reopened. 

New and material evidence having been received, the issue of entitlement to service connection for a respiratory disability is reopened.

New and material evidence having been received, the issue of entitlement to service connection for a psychiatric disability is reopened.


REMAND

Unfortunately, the Board must remand all of the claims for service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

While the Veteran had only five months of active duty service, he had close to 30 years of service in the Army Reserves.  It appears that this time in the reserves was comprised of both active and inactive duty training.  Entitlement to service connection is warranted for disability due to disease or injury incurred in or aggravated by active duty training (ACDUTRA).  Further, entitlement to service connection is warranted for a disability due to an injury incurred or aggravated while on inactive duty training (INACDUTRA).

To date, the RO has not verified the various periods of ACDUTRA and INACDUTRA during the Veteran's time in the Reserves.  Thus on remand, it must attempt to verify the different periods of ACDUTRA and INACDUTRA that the Veteran had while serving in the Army Reserves.  

Additionally, while he was afforded VA examinations for all of the disabilities being remanded, the examiners explicitly only considered his five month period of active duty service in 1974 when making their etiological opinions, ignoring his years of service in the Reserves.  

The September 2011 examiner grouped the Veteran's atypical mycobacteria, hypothyroidism, coronary artery disease, and chronic obstructive pulmonary disease together and then stated:

The above claimed medical disabilities were diagnosed many years after active duty, as evidence on records reviewed.  Please, refer to records review and review problem summary for details.  So, due to above mentioned facts, [the Veteran's] appealed disabilities, are not etiologically related to his [five month] period of active service.

The Veteran underwent a separate examination in July 2011 for his joints, including his left knee.  That examiner diagnosed left patellofemoral pain syndrome, but opined it was less likely as not related or secondary to his military service.  The only rationale provided for this opinion regarding his left knee disability was "c-file silent for knee disabilities."  The examiner did not address the Veteran's contention that he had an in-service fall from a second floor and hurt his knees.  

He had an additional examination in July 2011 for mental disorders.  The examiner eventually diagnosed depressive disorder not otherwise specified.  However, she did not provide an opinion regarding the etiology of this disability.  

For all of the above stated reasons, the VA examinations provided to the Veteran for the disabilities remaining on appeal were inadequate.  As such, the Veteran should be afforded new VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, the Veteran's representative has stated that it is possible there are existing records of the Veteran's in a separate claims file under a different claims number.  On remand, the AOJ should take the necessary measures to ensure that the Veteran does not have an outstanding claims file.  

There is further evidence that the Veteran is in receipt of social security administration (SSA) benefits.  While notice of the award is in the claims file, the decision itself is not, nor are the records that were used in making this decision.  VA has a duty to attempt to obtain SSA records in this circumstance, when it has notice of their existence.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, on remand the RO must obtain all of the Veteran's records from SSA and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. First, take the necessary steps to determine whether there is another claims file for the Veteran with outstanding records.  If such a file exists and is located, add any outstanding, non-duplicative records/documents to his current claims folder.

2. Contact the National Personnel Records Center, the Department of the Army, the Veteran's Army Reserve Unit, and any other appropriate source(s) to verify the Veteran's periods of active duty service, ACDUTRA and INACDUTRA from 1974 through, at least, January 2003.  Additionally request any outstanding service personal and/or treatment records.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  If the Veteran's periods of active duty service, ACDUTRA and INACDUTRA are unverifiable, such a fact should be documented in the record.  All records and/or responses received should be associated with the claims file.  

If the efforts to obtain verification of his ACDUTRA and/or INACDUTRA service are unsuccessful, the Veteran should be notified of the failed attempts and given an opportunity to submit any records, to include verification of his periods of Reserve service in his possession or to provide alternative evidence.  

3. Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.

4. Thereafter, schedule the Veteran a new VA examination for his heart disability, to include coronary artery disease.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner should provide an opinion for each heart disability diagnosed as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability is related to his active military service. The date of onset of any heart disability should be identified if possible.

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty.  Of note, "injury" includes acute myocardial infarction, cardiac arrest, and other cerebrovascular accident.  See 38 C.F.R. § 3.6.  Thus, the examiner should contemplate all periods of verified ACDUTRA and INACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003, including what appears to be a May 1996 record that states the Veteran has "suspect [heart] ischemia based on ECG", a December 1997 "Nuclear Cardiology Report" which has an impression of adenosine-induced ischemia in the distal anterior wall of the left ventricle, and an April 1998 memorandum that details a recommended Permanent Physical Profile for small airway disease and hypertensive cardiovascular disease.  

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  He/she is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.  

5. Then, schedule the Veteran a new VA examination for his respiratory disability, to include chronic obstructive pulmonary disease.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner should provide an opinion for each respiratory disability diagnosed as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability is related to his active military service.  The date of onset of any respiratory disability should be identified if possible.

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6.  Thus, the examiner should contemplate all periods of verified ACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003, including an April 1998 memorandum that details a recommended Permanent Physical Profile for small airway disease and hypertensive cardiovascular disease and an April 2002 record detailing a history of bronchial asthma.

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  He/she is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.  

6. Then, schedule the Veteran a new VA examination for his atypical mycobacteria disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner should provide an opinion whether the atypical mycobacteria disability is at least as likely as not (i.e., 50 percent or greater probability) related to his active military service.  The date of onset of any mycobacteria disability should be identified if possible.

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6.  Thus, the examiner should contemplate all periods of verified ACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003.

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  He/she is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.  

7. Next, schedule the Veteran a new VA examination for his hypothyroidism.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner should provide an opinion whether the hypothyroidism disability is at least as likely as not (i.e., 50 percent or greater probability) related to his active military service.  The date of onset of any hypothyroidism should be identified if possible.

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6.  Thus, the examiner should contemplate all periods of verified ACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003.

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  He/she is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.  

8. Then, schedule the Veteran a new VA examination for his left knee disability, to include left patellofemoral pain syndrome.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner; such review must be noted in the examination report.  All indicated studies should be performed.  All pertinent pathology should be discussed in the examination report.

The examiner should provide an opinion whether the left knee disability is at least as likely as not (i.e., 50 percent or greater probability) related to his active military service.  The date of onset of any left knee disability should be identified if possible.


The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6.  Thus, the examiner should contemplate all periods of verified ACDUTRA and INACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003.  The examiner must also consider the Veteran's lay account of injuring his knee after falling in the Reserves.

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  He/she is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.  

9. Finally, return the claims file to the examiner who performed the July 2011 VA psychiatric examination for an addendum opinion.  

The examiner should provide an opinion whether the Veteran's depressive disorder is at least as likely as not (i.e., 50 percent or greater probability) related to his active military service.  The date of onset of any psychiatric disability should be identified if possible.

The examiner is reminded that active military service includes not only his five month period of active duty service in 1974, but also any period of ACDUTRA during which the Veteran was disabled from a disease or injury incurred or aggravated in the line of duty, as well as any period of INACDUTRA which the Veteran was disabled from an injury incurred or aggravated in the line of duty.  See 38 C.F.R. § 3.6.  Thus, the examiner should contemplate all periods of verified ACDUTRA service for the Veteran and accompanying service records dated from 1974 through 2003.

The examiner must provide a detailed rationale for each opinion generated, with citations to the record if necessary.  He/she is reminded that the rationale for an opinion cannot be based on the absence of documented in-service treatment for a disability alone.  

10. To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

11. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims that have been remanded.  If any benefit sought in connection with the remanded claims is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


